Citation Nr: 0614860	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  02-03 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than August 5, 1994, 
for the award of non-service-connected pension benefits.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to August 
1965, and from April 1968 to July 1969.  This case comes 
before the Board of Veterans' Appeals (the Board) on appeal 
from an August 2000 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The case was certified to the Board by 
the Atlanta, Georgia RO; the case had been transferred there 
based on the veteran's change of residence.


FINDINGS OF FACT

1.  In a decision issued in November 1998, the Board 
determined that an effective date of August 5, 1994, and no 
earlier, was warranted for the award of non-service-connected 
pension benefits.

2.  The veteran requested reconsideration of that Board 
decision and the Board denied that request in April 1999.

3.  The veteran did not appeal the decision.

4.  The November 1998 Board decision is final.

5.  In January 2000, the veteran filed a claim asserting that 
he was entitled to an earlier effective date for the grant of 
non-service-connected pension benefits.


CONCLUSION OF LAW

The veteran has no legal entitlement to an effective date 
earlier than August 5, 1994, for the award of non-service-
connected pension benefits.  38 U.S.C.A. §§ 5108, 5110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.400 (2005); Lapier v. 
Brown, 5 Vet. App. 215 (1993); Leonard v. Principi, 17 Vet. 
App. 447 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Because the veteran's earlier effective date claim is an 
instance where the law is dispositive of the claim, there 
consequently is no need to advise the veteran of which 
evidence would be obtained by him and which evidence would be 
retrieved by VA, since there is no additional evidence that 
can be obtained by VA or submitted on behalf of the veteran 
which could affect the outcome of the instant appeal.  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302.  If the claimant does not initiate an appeal 
within one year, or if the claimant fails to perfect the 
appeal by filing a timely substantive appeal, or if the 
claimant initiates a timely appeal and the appeal is later 
withdrawn or denied, the disallowance becomes final.  See 
38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  Any award 
based on a subsequently filed application for benefits can be 
made effective no earlier than the date of the new 
application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 
38 C.F.R. §§ 3.156(c), 3.400(q), (r).

In a decision dated in November 1998, the Board determined 
that an effective date of August 5, 1994, and no earlier, was 
warranted for the award of non-service-connected pension 
benefits.  The veteran filed a motion for reconsideration, 
but the Board denied that request in April 1999.  There was 
no appeal and therefore, the Board's decision was final.  See 
38 U.S.C.A. § 7104(b). 

In correspondence received by the RO in January 2000, the 
veteran requested an earlier effective date for the award of 
his non-service-connected pension benefits; he contended the 
effective date for the grant of pension benefits should be 
the same date as the grant of Social Security Administration 
disability benefits.  He therefore asserted that he was 
entitled to pension benefits going back to April 1985.  In 
June 2000, the RO denied the claim, which it characterized as 
a claim for an earlier effective date.  The veteran has 
appealed.  

Despite the RO's denial of this claim in June 2000 as a 
straightforward claim for an earlier effective date, the 
Board's November 1998 decision on this issue is final.  
Consequently, the receipt of new and material evidence is 
required to reopen the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

In cases where a claimant seeks to reopen a claim for 
entitlement to an earlier effective date under 38 C.F.R. 
§ 3.156, the United States Court of Appeals for Veterans 
Claims (Court), in Lapier v. Brown, 5 Vet. App. 215 (1993) 
has stated:

The sole issue on appeal is whether 
the veteran is entitled to an 
earlier effective date for a 100% 
rating for schizophrenia.  This 
claim was denied by a prior final 
BVA decision in March 1989.  
Although the Secretary is required 
under 38 U.S.C.A. § 5108 (West 1991) 
to reopen claims that the BVA has 
previously and finally denied when 
"new and material evidence" is 
presented, in this case such a 
reopening could not result in an 
earlier effective date because an 
award granted on a reopened claim 
may not be made effective prior to 
the date of receipt of the reopened 
claim.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(q)(1)(ii) 
(1992).  Mr. Lapier reopened his 
claim in September 1984, and his 
100% rating was granted effective 
from that time.

Lapier v. Brown, at 216-217 (1993).

The holding in Lapier was followed in the case of Leonard v. 
Principi, 17 Vet. App. 447 (2004), where the Court indicated 
that when an effective date has been established, and there 
is a decision addressing the effective date that has become 
final, (as is the case here when the veteran failed to 
complete an appeal), the veteran's claim to reopen could not 
result in the establishment of an earlier effective date.  
Id. at 451.

In Leonard, the appellant had been awarded an effective date 
of September 23, 1985, for the grant of TDIU benefits.  He 
submitted a claim to reopen the issue of an earlier effective 
date in April 2000.  Therefore, even if new and material 
evidence was submitted to reopen the claim, the effective 
date of the TDIU rating could not be established any earlier 
than the date of claim, or April 2000.  No earlier effective 
date was possible under this theory.

Applying the holding of these cases to the facts of the 
present case, an effective date for the grant of non-service-
connected benefits earlier than August 5, 1994 (the date 
assigned by the Board) is precluded.  In other words, because 
the November 1998 Board decision became final, and because a 
claim to reopen was filed in January 2000, an effective date 
earlier than the date of August 5, 1994 assigned by the Board 
is, by law, prohibited.  The Board is bound by the laws 
enacted, and by VA regulations.  38 U.S.C.A. § 7104.  The 
ruling in Lapier is controlling and dispositive of whether an 
earlier effective date can be assigned.

Furthermore, to the extent the veteran is attempting to get a 
second chance to appeal the November 1998 Board decision his 
effort must fail.  See Harris v. Nicholson, 19 Vet. App. 345; 
see also Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("an 
RO must not be placed in the anomalous position of reviewing 
the decision of the [Board], a superior tribunal"). 

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Because the November 1998 Board 
decision denied entitlement to an effective date earlier than 
August 5, 1994, for the grant of non-service-connected 
pension benefits, and as, pursuant to the Court's holding in 
Lapier, supra, the veteran would not be entitled to an 
earlier effective date for the grant of non-service-connected 
pension benefits even if he had presented new and material 
evidence, his claim must be denied as legally insufficient.  

Although the Board has considered and denied the veteran's 
appeal on a ground different from the RO, he has not been 
prejudiced by the Board's decision.  Because the Board finds 
that as the law and not the evidence is dispositive of the 
instant case, the veteran is not prejudiced by this action.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) and Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  To remand the case to 
the RO for consideration of the issue of whether the veteran 
had submitted new and material evidence with which to reopen 
the instant claim would be pointless, and, in light of the 
law and regulations cited above, would not result in a 
determination favorable to the veteran.  VAOPGCPREC 16-92.


ORDER

Entitlement to the assignment of an earlier effective date 
for the award of non-service-connected pension benefits is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


